Citation Nr: 0705723	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased initial evaluation for 
bronchitis, to include bronchospasm with early chronic 
obstructive pulmonary disease, tobacco induced, currently 
evaluated at 10 percent. 



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. An 
initial issue is compliance with the duty to provide notice 
to the veteran. 38 C.F.R. § 3.159(b)(1) (2006) provides that 
when VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA; which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant; and VA 
will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

The RO's notice to the veteran in June 2004 concerning his 
service connection claim for his respiratory disorder met all 
of these requirements. However, after the RO granted service 
connection in September 2004 for the veteran's respiratory 
disorder with an evaluation of ten percent and the veteran 
sought an increased initial evaluation, the RO did not 
provide notice to the veteran as required by 38 C.F.R. 
§ 3.159(b)(1) (2006), including notice of what the evidence 
must show to obtain an increased initial evaluation for his 
disability. 

Another matter is that the veteran sought to have included in 
his claims file records of his private treatment by an 
osteopath and the veteran's attorney advised the RO in the 
Substantive Appeal that he and the veteran would send those 
records to the RO. The RO granted a 60 day extension for the 
veteran to submit these records and the veteran's attorney 
sent a fax to the RO in December 2005 indicating that these 
records should have been received by the RO. However, these 
records are not in the veteran's claims file. The only 
document from the veteran's osteopath in the veteran's claims 
file is a November 2002 letter giving an opinion as to the 
cause of the veteran's nicotine dependency. 

VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2006). While the veteran and his attorney assumed the 
responsibility of getting the private medical records to the 
RO, after the veteran's attorney advised the RO that it 
should have available all of the records from the veteran's 
private treatment, the RO should have determined whether 
these records were in its possession, and if not, contacted 
the veteran and his attorney to be sure that all of the 
evidence sought to be presented by the veteran was in the 
record. 

Accordingly, the case is REMANDED for the following action:

1. The RO should provide notice to the 
veteran consistent with the 
requirements of 38 C.F.R. § 3.159(b)(1) 
(2006) for the veteran's claim for an 
increased initial evaluation for 
bronchitis, to include bronchospasm 
with early chronic obstructive 
pulmonary disease, tobacco induced, 
including notice of what the evidence 
must show for the veteran to obtain an 
increased initial evaluation. 

2. The RO should determine if it is in 
possession of the veteran's private 
medical records of his treatment by his 
osteopath, Dr. Richard A. Weiss, Suite 
120, 2845 Aventura Boulevard, Aventura, 
FL 33180. If the RO does not have these 
records, it should give the veteran and 
his attorney an opportunity to submit 
them or the veteran should be requested 
to provide an authorization for release 
of medical records to permit the RO to 
obtain these records. After the records 
are obtained, they should be associated 
with the veteran's claims file. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence. If the benefit sought is not granted, 
the veteran and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



